Title: To James Madison from John Gavino, 6 June 1801
From: Gavino, John
To: Madison, James


					
						No. 64
						Sir
						Gibraltar 6th. June 1801
					
					Without the favour of any of yours, I beg leave to inclose you duplicates of my last dispatch No. 63 Via Lisbon, also of Consul OBrion of Algeirs Letter to me under 5. April last, and mine to him 10th. Ulto. on Account of the arrival of the Ship Grand Turk at this Port with the Stipulations for Tunis.  As yet I have received no answer thereto.  Since then the Brig Hope, James Norman from Baltimore for Triest with a Cargo of Coffe, Sugar, Peper &ca. was directed to come to Port, which he did, and is also detained here, as on the 29th. Ulto. arrived the Brig Hunter of Baltimore John Hourston Commander in 19 days from Alicante with a Cargo of Barrilla for Dublin, who informed me that before he left Alicante they had advice of five Tripoli Cruisers being on the Coast of Cathaluña one of them a Schooner the other a Falucho, or one Mast Lateen sail Boat.  The remainder were not described  As they are the only state above us in Peace with Portugal, it is to be feard they come down this way.
					I have received no further accounts from Algeir &ca. and have the honor to be Sir Your most obedt. & most hl. Servt.
					
						John Gavino
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
